DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Application Status
This FINAL action is in response to applicant’s amendment of December 14 2020.  Claims 1-9 and 11-16 are pending. Claims 1-9 and 11-16 are currently amended and claim 10 has been cancelled. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s amendments, with respect to the rejection of claims 1-20 under 35 USC 112(b) as set forth in the Office Action of 14 December 2020 have been fully considered and are persuasive. As such, the rejection of claims 1-16 under 35 USC 112(b) has been withdrawn.
Applicant’s arguments with respect to claims 1-4, 6, 8-9, and 13-16 as being unpatentable under 35 USC 102 over Mase et al have been fully considered and are persuasive. Therefore, the rejection(s) have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Mase et al in view of Sato as outlined below. 

Applicant’s arguments with respect to claims 5 and 7 as being unpatentable under 35 USC 103 over Mase et al in view of Blockow have been fully considered and are persuasive. Therefore, the rejection(s) have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Mase et al in view of Sato in view of Blockow as outlined below. 
Applicant’s arguments with respect to claims 11-12 as being unpatentable under 35 USC 103 over Mase et al in view of Maurer in view of Fridman et al have been fully considered and are persuasive. Therefore, the rejection(s) have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over Mase et al in view of Sato in view of Fridman et al as outlined below. 
Applicant’s amendments/arguments with respect to the rejection of claims 1-20 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered but they are not persuasive. 
 The Examiner has considered the amendments to claims 1-16, but does not believe that the rejection under 35 USC 101 has been overcome.  Applicant specifically argues that the step of “electronically defining sub-regions within the geographical region in which the vessel traffic data has similar characteristics, wherein defining sub-regions within the geographical region in which the vessel traffic data has similar characteristics comprises identifying regions in which variation within vessel speed data is below a threshold” is an inventive concepts and constitutes a significant improvement in the art of navigation. Examiner respectfully disagree, because under the broadest reasonable interpretation, the defining step can be performed in a human mind, for example, a person looking at data and defining the sub region based on the data and 

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-16 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are determined to be directed to an abstract idea. The rationale for this determination is explained below:
In the instant case, the claims are directed to electronically defining sub-regions within the geographical region in which the vessel traffic data has similar characteristics, wherein defining sub-regions within the geographical region in which the vessel traffic data has similar characteristics comprises identifying regions in which variation within vessel speed data is below a threshold value (in claims 1, 14 and 15), electronically determining the optimal route for the vessel between two geographical points using a representation of the geographical region (in claim 1). These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (mental process) activities. In particular, receiving vessel traffic data, defining sub-regions within geographical region, determining an optimal route for a vessel between two geographical points, producing representation of the geographical region are not precluded from being performed in the human mind. For example, the claim limitation as recited, at a high level generality encompass a person looking at 
This judicial exception is not integrated into a practical application.  Claims 1, 14 and 15 recites the additional limitation of electronically receiving vessel traffic data relating to a movement of each of a plurality of vessels in a geographical region.  Claims 14 and 15 further recite the additional limitation of electronically producing a representation of the geographical region, the representation comprising nodes joined by edges, each node being associated with a respective defined sub- region. Claims 1 and 14 further recite that the method is computer implemented/electronic and claim 15 further recites a non-transitory computer readable medium comprising computer executable instructions, executed by a processor, that electronically perform the method.  The receiving steps recited in claims 1, 14 and 15 are recited at a high level of generality (i.e., as a general means of gathering vessel traffic data), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  The producing a representation steps of claims 14 and 15 are also recited at a high level of generality (i.e. as a general action or change being taken based on the results of the defining steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity.  The computer implementation and the non-transitory computer readable storage medium comprising computer-readable instructions executed by a processor merely describes how to generally “apply” the otherwise mental judgments in a generic or 
Further, regarding step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, non-transitory readable medium and the processor to perform the steps/functions recited above amounts to no more than merely indicating field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, the claims are not patent eligible.
Moreover, the dependent claims do not recite any additional elements that integrate the abstract idea into practical application nor do they include any 
Therefore, the claims are rejected under 35 U.S.C. § 101 as being directed to non- statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8-9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mase et al. (US20180274929) in view of Sato (US20130325284).
As regards claim 1, Mase et al. teaches a computer implemented method of determining an optimal route for a vessel based on vessel traffic data, the method comprising (see at least [abstract]): electronically receiving vessel traffic data relating (see at least [0032-0036]); electronically defining sub-regions within the geographical region in which the vessel traffic data has similar characteristics (see at least [0040-0043], [0057], and [0082]); electronically determining the optimal route for the vessel between two geographical points using a representation of the geographical region (see at least [0072-0073], [0103-0106], [0114], [0147-0153], Mase et al. teaches updating the network model to change a route due to external factors (optimize the route)), the representation comprising nodes joined by edges (see at least [0072-0073], [0103-0106], and [0114]), each node being associated with a respective defined sub-region (see at least [0072-0073], [0103-0106], and [0114])). 
However, Mase et al do not specifically teach wherein defining sub-regions within the geographical region in which the vessel traffic data has similar characteristics comprises identifying regions in which variation within the vessel speed data is below a threshold. Sato teaches wherein defining sub-regions within the geographical region in which the vessel traffic data has similar characteristics comprises identifying regions in which variation within the vessel speed data is below a threshold (see at least [0007-0009], [0011], [0020], [0046-0047], and [0053-0054], Sato et al teaches defining zones (sub-regions) in which variation within vehicle speed data is below a threshold. As such, under the broadest reasonable interpretation, Sato teaches the abovementioned limitation). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Mase et al. to incorporate the teachings of Sato wherein defining sub-regions within the geographical region in which 
As regards claim 2, Mase et al. teaches producing the representation of the geographical region (see at least [0091] and (Fig. 8-14]).
As regards claim 3, Mase et al. teaches assigning nodes to the representation, each node being associated with the respective defined sub-region (see at least [0072-0073] and [Fig. 8-14]).
As regards claim 4, Mase et al. teaches joining neighbouring nodes in the representation with the edges based on vessel journeys identified using the vessel traffic data (see at least [0042], [0111], [0119], and [0123-0124]). 
As regards claim 6, Mase et al. teaches wherein the nodes are connected by edges each having at least one associated weight (see at least [0041-0043], [0092], and [0111]), the weights being based on characteristics of vessel journeys identified using the vessel traffic data (see at least [0041-0043], [0092], and [0111]).
As regards claim 8, Mase et al. teaches wherein the weights are blended weights, wherein each blended weight is based on at least two respective types of vessel journey identified in the vessel traffic data (see at least [0047], [0092], and[0118]), the types of vessel journey being associated with different vessel characteristics (see at least [0047], [0092], and[0118]).
Mase et al. teaches wherein the optimal route is determined using a shortest-path routing algorithm (see at least [0099]).
As regards claim 13, Mase et al. teaches wherein the vessel traffic data comprises data relating to the speeds of each of the plurality of vessels (see at least [0043] and [0118]). 
As regards claim 14, Mase et al. teaches a computer implemented method of producing a representation of a geographical region for use in determining, based on vessel traffic data, an optimal route for a vessel between two geographical points, the method comprising (see at least [abstract], [0091], [0147], and [Fig. 8-14]): electronically receiving vessel traffic data relating to movement of each of a plurality of vessels in the geographical region (see at least [0032-0036]); electronically defining sub-regions within the geographical region in which the vessel traffic data has similar characteristics (see at least [0040-0043], [0057], and [0082]); and electronically producing the representation of the geographical region (see at least [0072-0073], [0103-0106], and [0114]), the representation comprising nodes joined by edges (see at least [0072-0073], [0103-0106], and [0114]), each node being associated with a respective defined sub-region (see at least [0072-0073], [0103-0106], and [0114]).
However, Mase et al do not specifically teach wherein defining sub-regions within the geographical region in which the vessel traffic data has similar characteristics comprises identifying regions in which variation within the vessel speed data is below a threshold. Sato teaches wherein defining sub-regions within the geographical region in which the vessel traffic data has similar characteristics comprises identifying regions in which variation within the vessel speed data is below a threshold (see at least [0007-0009], [0011], [0020], [0046-0047], and [0053-0054], Sato et al teaches defining zones (sub-regions) in which variation within vehicle speed data is below a threshold. As such, under the broadest reasonable interpretation, Sato teaches the abovementioned limitation). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Mase et al. to incorporate the teachings of Sato wherein defining sub-regions within the geographical region in which the vessel traffic data has similar characteristics comprises identifying regions in which variation within the vessel speed data is below a threshold. As both are directed to improving navigating a moving body and both inventions require a zone (sub region) determination based on speed data of moving bodies This would be done to improve navigating a moving body by analyzing congestion areas so that accuracy of zone determination is increased (see Sato para 0010-0011 and 0072). 
Regarding claim 15 please see the rejection above with respect to claim 14 which is commensurate in scope with claim 15, with claim 14 being drawn to a method of producing a representation of a geographical region and claim 15 being drawn to a corresponding non-transitory computer readable medium. 
As regards claim 16, Mase et al. teaches determining an optimal route for the vessel between the two geographical points using the representation of the geographical region (see at least [0072-0073], [0103-0106], [0114], [0147-0153], Mase et al. teaches updating the network model to change a route due to external factors (optimize the route)).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mase et al. (US20180274929) in view of Sato (US20130325284) in view of Blockow (WO2011057323).
As regards claim 5, Mase et al. teaches the different respective vessel journeys being associated with vessels having different characteristics (see at least [0041-0043], [0057], [0082], [0092], and [0111]); However, Mase et al as modified by Sato do not specifically teach joining a first and a second node with a plurality of edges, each respective edge of the plurality of edges being created using different respective vessel journeys identified using the vessel traffic data. Blockow teaches joining a first and a second node with a plurality of edges (see at least [0166], [0173-0174], and [0200]), each respective edge of the plurality of edges being created using different respective vessel journeys identified using the vessel traffic data (see at least [0166], [0173-0174], and [0200]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Mase et al as modified by Sato to incorporate Blockow teachings of joining a first and a second node with a plurality of edges, each respective edge of the plurality of edges being created using different respective vessel journeys identified using the vessel traffic data. This would be done to increase the likelihood of identifying the correct path by optimizing accuracy of path matching (see Blockow para 0099 and 0127). 
As regards claim 7, Mase et al as modified by Sato do not specifically teach the at least one associated weight being representative of at least one of: an average time taken to travel along the edge; an average amount of fuel required to travel along the Blockow teaches the at least one associated weight being representative of at least one of: an average time taken to travel along the edge; an average amount of fuel required to travel along the edge; an average amount of monetary cost required to travel along the edge; and a number of journeys identified along the edge in the vessel traffic data (see at least [0132] and [0145]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Mase et al as modified by Sato to incorporate Blockow teachings of at least one associated weight being representative of at least one of: an average time taken to travel along the edge; an average amount of fuel required to travel along the edge; an average amount of monetary cost required to travel along the edge; and a number of journeys identified along the edge in the vessel traffic data. This would be done to increase the likelihood of identifying the correct path by optimizing accuracy of path matching (see Blockow para 0099 and 0127). 



Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mase et al. (US20180274929) in view of Sato (US20130325284) in view of Fridman et al. (US20200018844).
As regards claim 11, Mase et al. do not specifically teach iteratively considering each of a number of proposed sub-regions and, for each proposed sub-region: Sato teaches iteratively considering each of a number of proposed sub-regions and, for each proposed sub-region: electronically determining whether the variation within vessel speed data associated with the proposed sub-region is above the threshold value (see at least [0007-0009], [0011], [0020], [0046-0047], and [0053-0054]). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Mase et al. to incorporate the teachings of Sato wherein defining sub-regions within the geographical region in which the vessel traffic data has similar characteristics comprises identifying regions in which variation within the vessel speed data is below a threshold. As both are directed to improving navigating a moving body and both inventions require a zone (sub region) determination based on speed data of moving bodies This would be done to improve navigating a moving body by analyzing congestion areas so that accuracy of zone determination is increased (see Sato para 0010-0011 and 0072). 
Mase et al as modified by Sato do not specifically teach splitting the proposed sub- region into a plurality of smaller proposed sub-regions when vessel traffic data is above a threshold. Fridman et al. teaches splitting the proposed sub- region into a plurality of smaller proposed sub-regions when vessel traffic data is above a threshold (see at least [0037], [0082-0086], and [0094-0098], and [0102]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Mase et al. as modified by Sato to incorporate Fridman et al teachings of iteratively considering each of a number of . This would be done to improve navigation of the vessel by accurately measuring the current location of the vessel (see Fridman et al. para 0021). 
As regards claim 12, Mase et al. as modified by Sato. do not specifically teach wherein the sub-regions in which the vessel traffic data has similar characteristics are defined as those proposed sub-regions in which variation of within vessel speed data is not above the threshold variation value. Fridman et al. teaches wherein the sub-regions in which the vessel traffic data has similar characteristics are defined as those proposed sub-regions in which variation of vessel traffic data is not above the threshold variation value (see at least [0037], [0082-0086], and [0094-0098], and [0102])..
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Mase et al. as modified by Sato. to incorporate the teachings of Fridman et al. This would be done to improve navigation of the vessel by accurately measuring the current location of the vessel (see Fridman et al. para 0021). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ABDALLA A KHALED/Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667